DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-13 are currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 06/02/2020 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41" and "40" have both been used to designate a battery.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both a memory card and a wireless transceiver. Examiner believes the reference character for the wireless transceiver should be “40” as shown in Fig. 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26 (p. 3, lines 25 and 30). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the solar panel being coupled within a panel depression of the body top side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is indefinite by virtue of their dependency on claim 7.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit the subject matter of the claim upon which it depends as it depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, examiner interprets claim 7 to depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (US 20160002948 A1).

    PNG
    media_image1.png
    753
    970
    media_image1.png
    Greyscale

Claim 1, Galarza teaches a digital display grave marker apparatus (Fig. 1, ref. 10) comprising:
a marker body (ref. 12) having a body front side, a body back side, a body left side, a body right side, a body top side, and a body bottom side (see annotated Fig. 1);
a display screen coupled to the marker body (Fig. 3 shows display screen 16 is coupled to the marker body 12), the display screen being coupled to the body front side (Fig. 3 shows display screen 16 coupled to the body front side);
a CPU coupled within the marker body (ref. 24), the CPU being in operational communication with the display screen (para. 0014, lines 1-2);
a wireless transceiver coupled within the marker body (Fig. 4 shows a “WI-FI Network”. It is old and well-known that Wi-Fi Networks include transceivers), the wireless transceiver being in operational communication with the CPU and configured to interface with personal electronic devices (Fig. 4 also shows the Wi-Fi Network in operational communication with the CPU 24 and configured to interface with personal electronic devices, such as wireless headphones);
a battery coupled within the marker body (ref. 32), the battery being in operational communication with the CPU (Fig. 4 shows the battery 34 in operational communication with the CPU 24); and
a solar panel coupled to the marker body (ref. 36), the solar panel being in operational communication with the battery (Fig. 4 shows the solar panel 36 in operational communication with the battery 24).
Galarza fails to explicitly teach a memory card coupled within the marker body, the memory card being in operational communication with the CPU. However, Galarza teaches an electronic memory (ref. 28) within the marker body (ref. 12) and in operational communication with the CPU (Fig. 4 shows the electronic memory 28 in operational communication with the CPU 24).
The Examiner takes the official notice that providing a memory card as an electronic memory is old and well known in the art. It would have been obvious before the effective filing date of the claimed invention to make the invention of Galarza having a memory card. The motivation would have been because memory cards consume very little power compared to other types of electronic memory, which in turn helps conserve the battery’s power. Therefore, it would have been obvious to modify Galarza as specified in claim 1.
Claim 3, Galarza teaches further comprising the display screen having a perimeter portion and a screen portion (see annotated Fig. 5).

    PNG
    media_image2.png
    583
    840
    media_image2.png
    Greyscale

Claim 4, Galarza teaches further comprising a headphone jack port coupled to the display screen (Fig. 4 shows a headphone jack port 40 coupled to the display screen), the headphone jack port being coupled within the perimeter portion (Fig. 4 shows the headphone jack is within the perimeter portion. Examiner has interpreted the term within as “in or into the interior”. [https://www.merriam-webster.com/dictionary/within]) and being in operational communication with the CPU (para. 0015, lines 8-10). 
Claim 6, Galarza teaches further comprising the solar panel being coupled to the body top side (Solar panel 36 is coupled to the body top side; see annotated Fig. 1). 
Claim 9, Galarza teaches further comprising the body top side being arched (Fig. 1 shows the top side is arched; see annotated Fig. 1).
Claim 10, Galarza teaches further comprising the body bottom side having an extended rectangular prismatic base portion (see annotated Fig. 1).

Claims 2, 5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (US 20160002948 A1) as applied to claim 1 above, and further in view of King (US 20210131136 A1).
(Examiner notes that while King was published in May 6, 2021, the non-provisional application was filed on October 31, 2019.)

    PNG
    media_image3.png
    1165
    1086
    media_image3.png
    Greyscale

Claim 2, Galarza teaches the body front side having a screen aperture (see annotated Fig. 1); the display screen being coupled within the screen aperture (see annotated Fig. 1). However, Galarza does not explicitly disclose that the display screen rests flush with the body front side.
King teaches a digital display grave marker (ref. 10) having a marker body consisting of a front, back, left, right, top, and bottom sides (see annotated Fig. 1); a display screen (ref. 34); a control circuit (30); a wireless transceiver (ref. 42); an electronic memory (ref. 32); at least one battery 46; and a solar panel (ref. 48). King also teaches a screen aperture on the body front side (see annotated Fig. 1)  the display screen (ref. 34) being coupled within the screen aperture such that it rests flush with the body front side (Fig. 1 shows the display screen rests flush with the body front side; see annotated Fig. 1). 
Galarza and King are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. digital display grave markers. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to make Galarza’s display screen (Galarza, ref. 16) be flush with the body front side as taught by King (see screen 34 in annotated Fig. 1). The motivation would have been because making the display screen flush with the front side of the grave marker makes the entire apparatus more aesthetically pleasing.
Claim 5, Galarza fails to explicitly disclose a USB port. However, King teaches a USB port (ref. 40; para. 0024, lines 8-14, “The data port 40 may comprise, but not be limited to, a usb port…”), the USB port (ref. 40) being in operational communication with the CPU (para. 0024, lines 8-14, “The data port 40 is electrically coupled to the control circuit 30”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to add a USB port (King, ref. 40) in operational communication with the CPU (Galarza, ref. 24). The motivation would have been because having a USB port allows for “downloading [of] data into the electronic memory” (King, para. 0024, lines 8-14).
King fails to explicitly disclose that the USB port is coupled to the display screen and coupled within the perimeter portion. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galarza in view of King to make the USB port (King, ref. 40) be coupled to the display screen (Galarza, ref. 16) and be coupled within the perimeter portion of the display screen, specifically in the same area where the audio port is located (see Galarza’ annotated Fig. 1). The motivation would have been because this location for the USB port is more convenient for the user as it is the same location for all the other ports.

    PNG
    media_image4.png
    1049
    927
    media_image4.png
    Greyscale

	Claim 7 (as best understood), Galarza teaches a solar panel (ref. 36); however, Galarza  does not explicitly disclose that the solar panel is in a panel depression so that it rests flush with the body top side. Regardless, King teaches the solar panel (ref. 48) being coupled within a panel depression of the body top side (see annotated Fig. 3) such that it rests flush with the body top side (Fig. 1-3 show the solar panel 48 is flush with the body top side).  	
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to make Galarza’s solar panel (Galarza, ref. 36) be within a panel depression (King, annotated Fig. 3) such that it is flush with the body top side as taught by King (see annotated Fig. 3). The motivation would have been because making the solar panel flush with the top side of the grave marker makes the entire apparatus more aesthetically pleasing.
Claim 8 (as best understood), Galarza teaches further comprising the solar panel occupying at least 90% of the area of the body top side (Fig. 1-2 show the solar panel 36 occupies at least 90% of the body top side; see annotated Fig. 1).
Claim 12, Galarza fails to teach a trapezoidal prism body top side. However, King teaches further comprising the body top side being a trapezoidal prism (See annotated Fig. 3, which shows a rectangular prism. Examiner notes the use of the inclusive definition of trapezoid in this interpretation, i.e. that “a trapezoid as a quadrilateral with at least one pair of parallel sides” and that rectangles are parallelograms, and parallelograms are trapezoids [https://www.themathdoctors.org/what-is-a-trapezoid-more-on-inclusive-definitions/]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to modify the body top side (Galarza, annotated Fig. 1) to be a trapezoidal prism (King, annotated Fig. 3). The motivation would have been because having a trapezoidal prism top side gives the grave marker a more clean, sophisticated, and modern look.


    PNG
    media_image5.png
    1070
    1112
    media_image5.png
    Greyscale

Alternatively, claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20210131136 A1).
Claim 1, King teaches a digital display grave marker (ref. 10) apparatus comprising:
a marker body having a body front side, a body back side, a body left side, a body right side, a body top side, and a body bottom side (see annotated Fig. 1);
a display screen coupled to the marker body (Fig. 1 shows display screen 34 is coupled to the marker body), the display screen being coupled to the body front side (Fig. 1 shows display screen 32 coupled to the body front side);
a CPU coupled within the marker body (Fig. 3, ref. 30), the CPU being in operational communication with the display screen (para. 0023, lines 6-8);
a wireless transceiver coupled within the marker body (Fig. 3, ref. 42), the wireless transceiver being in operational communication with the CPU (para. 0025, lines 1-3) and configured to interface with personal electronic devices (para. 0025, lines 3-6);
a battery coupled within the marker body (Fig. 3, ref. 46), the battery being in operational communication with the CPU (para. 0027, lines 3-6); and
a solar panel coupled to the marker body (Fig. 1 and 3, ref. 48), the solar panel being in operational communication with the battery (para. 0027, lines 8-10).
King fails to explicitly teach a memory card coupled within the marker body, the memory card being in operational communication with the CPU. However, King teaches an electronic memory (Fig. 3, ref. 32) within the marker body and in operational communication with the CPU (Fig. 3 shows the electronic memory 32 in operational communication with the CPU 30; para. 0022, lines 5-8).
The Examiner takes the official notice that providing a memory card as an electronic memory is old and well known in the art. It would have been obvious before the effective filing date of the claimed invention to make the invention of King having a memory card. The motivation would have been because memory cards consume very little power compared to other types of electronic memory, which in turn helps conserve the battery’s power. Therefore, it would have been obvious to modify King as specified in claim 1.
Claim 2, King teaches further comprising the body front side having a screen aperture (see annotated Fig. 1); the display screen (ref. 34) being coupled within the screen aperture such that it rests flush with the body front side (Fig. 1 shows the display screen 34 is coupled to the screen aperture such that it rests flush with the body front side).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (US 20160002948 A1) as applied to claim 1 above, and further in view of Bell et al. (US 20210378901 A1).
(Examiner notes that while Bell was published in December 9, 2021, the non-provisional application claims priority of provisional application under application number 62/687,508, which was filed on June 20, 2018.)

    PNG
    media_image6.png
    1126
    832
    media_image6.png
    Greyscale

Claim 11, Galarza fails to explicitly disclose a holographic projector coupled to the marker’s body top side and in communication with the CPU. However, Bell teaches a cremation funerary apparatus (ref. 10) having a body with rounded sides (see annotated Fig. 12), a top side (see annotated Fig. 12), a lower side (see annotated Fig. 12), a display (Fig. 12, ref. 25, which is the same display as ref. 1508 in Fig. 15; para. 0037, lines 9-13), and a CPU (Fig. 15, ref 1504). Bell teaches further comprising a holographic projector  coupled to the marker body (ref. 25, which is also ref. 1504 in Fig. 15 “may include a projector to provide interior illumination, static and dynamic images, or holographic displays”; para. 0042, lines 1-3), the holographic projector being coupled to the body top side (display 25/1504 is on the top side; see annotated Fig. 12) and being in operational communication with the CPU to project a holographic image above the marker body (Fig. 15 shows computing device 1502, which includes CPU 1504, is in communication with the projector 1508; para. 0039, lines 6-10). 
Galarza and Bell are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. devices having displays to memorialize the deceased. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bell to add a holographic projector (Bell, ref. 1508) to the top side of the marker (Galarza, see annotated Fig. 1) to display holographic images as taught by Bell (para. 0042, lines 1-3). The motivation would have been because having a holographic image of the deceased allows for their loved ones to interact with a more tangible representation of the deceased.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (US 20160002948 A1) in view of King (US 20210131136 A1) and Bell et al. (US 20210378901 A1).
Claim 13, Galarza teaches a digital display grave marker apparatus (Fig. 1, ref. 10) comprising:
a marker body (ref. 12) having a body front side, a body back side, a body left side, a body right side, a body top side, and a body bottom side (see annotated Fig. 1), the body front side having a screen aperture (see annotated Fig. 1), the body top side being arched (Fig. 1 shows the top side is arched; see annotated Fig. 1), the body bottom side having an extended rectangular prismatic base portion (see annotated Fig. 1);
a display screen coupled to the marker body (Fig. 3 shows display screen 16 is coupled to the marker body 12), the display screen being coupled to the body front side within the screen aperture (Fig. 3 shows display screen 16 coupled to the body front side; see also annotated Fig. 1), the display screen having a perimeter portion and a screen portion (see annotated Fig. 5);
a CPU coupled within the marker body (ref. 24), the CPU being in operational communication with the display screen (para. 0014, lines 1-2);
a wireless transceiver coupled within the marker body (Fig. 4 shows a “WI-FI Network”. It is old and well-known that Wi-Fi Networks include transceivers), the wireless transceiver being in operational communication with the CPU and configured to interface with personal electronic devices (Fig. 4 also shows the Wi-Fi Network in operational communication with the CPU 24 and configured to interface with personal electronic devices, such as wireless headphones);
a battery coupled within the marker body (ref. 32), the battery being in operational communication with the CPU (Fig. 4 shows the battery 34 in operational communication with the CPU 24);
a solar panel coupled to the marker body (ref. 36), the solar panel being in operational communication with the battery (Fig. 4 shows the solar panel 36 in operational communication with the battery 24), the solar panel occupying at least 90% of the area of the body top side (Fig. 1-2 show the solar panel 36 occupies at least 90% of the body top side; see annotated Fig. 1);
a headphone jack port coupled to the display screen (Fig. 4 shows a headphone jack port 40 coupled to the display screen), the headphone jack port being coupled within the perimeter portion (Fig. 4 shows the headphone jack is within the perimeter portion. Examiner has interpreted the term within as “in or into the interior”. [https://www.merriam-webster.com/dictionary/within]) and being in operational communication with the CPU (para. 0015, lines 8-10).
Galarza fails to explicitly teach a memory card coupled within the marker body, the memory card being in operational communication with the CPU. However, Galarza teaches an electronic memory (ref. 28) within the marker body (ref. 12) and in operational communication with the CPU (Fig. 4 shows the electronic memory 28 in operational communication with the CPU 24).
The Examiner takes the official notice that providing a memory card as an electronic memory is old and well known in the art. It would have been obvious before the effective filing date of the claimed invention to make the invention of Galarza having a memory card. The motivation would have been because memory cards consume very little power compared to other types of electronic memory, which in turn helps conserve the battery’s power. Therefore, it would have been obvious to modify Galarza as specified in claim 1.
Galarza does not explicitly disclose that the display screen rests flush with the body front side. However, King teaches a screen aperture on the body front side (see annotated Fig. 1)  the display screen (ref. 34) being coupled within the screen aperture such that it rests flush with the body front side (Fig. 1 shows the display screen rests flush with the body front side; see annotated Fig. 1). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to make Galarza’s display screen (Galarza, ref. 16) be flush with the body front side as taught by King (see screen 34 in annotated Fig. 1). The motivation would have been because making the display screen flush with the front side of the grave marker makes the entire apparatus more aesthetically pleasing.
Galarza  does not explicitly disclose that the solar panel is in a panel depression so that it rests flush with the body top side. However, King teaches the solar panel (ref. 48) being coupled within a panel depression of the body top side (see annotated Fig. 3) such that it rests flush with the body top side (Fig. 1-3 show the solar panel 48 is flush with the body top side).  	
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to make Galarza’s solar panel (Galarza, ref. 36) be within a panel depression (King, annotated Fig. 3) such that it is flush with the body top side as taught by King (see annotated Fig. 3). The motivation would have been because making the solar panel flush with the top side of the grave marker makes the entire apparatus more aesthetically pleasing.
Galarza fails to explicitly disclose a USB port. However, King teaches a USB port (ref. 40; para. 0024, lines 8-14, “The data port 40 may comprise, but not be limited to, a usb port…”), the USB port (ref. 40) being in operational communication with the CPU (para. 0024, lines 8-14, “The data port 40 is electrically coupled to the control circuit 30”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of King to add a USB port (King, ref. 40) in operational communication with the CPU (Galarza, ref. 24). The motivation would have been because having a USB port allows for “downloading [of] data into the electronic memory” (King, para. 0024, lines 8-14).
King fails to explicitly disclose that the USB port is coupled to the display screen and coupled within the perimeter portion. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Galarza in view of King to make the USB port (King, ref. 40) be coupled to the display screen (Galarza, ref. 16) and be coupled within the perimeter portion of the display screen, specifically in the same area where the audio port is located (see Galarza’ annotated Fig. 1). The motivation would have been because this location for the USB port is more convenient for the user as it is the same location for all the other ports.
Galarza fails to explicitly disclose a holographic projector coupled to the marker’s body top side and in communication with the CPU. However, Bell teaches further comprising a holographic projector  coupled to the marker body (ref. 25, which is also ref. 1504 in Fig. 15 “may include a projector to provide interior illumination, static and dynamic images, or holographic displays”; para. 0042, lines 1-3), the holographic projector being coupled to the body top side (display 25/1504 is on the top side; see annotated Fig. 12) and being in operational communication with the CPU to project a holographic image above the marker body (Fig. 15 shows computing device 1502, which includes CPU 1504, is in communication with the projector 1508; para. 0039, lines 6-10). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bell to add a holographic projector (Bell, ref. 1508) to the top side of the marker (Galarza, see annotated Fig. 1) to display holographic images as taught by Bell (para. 0042, lines 1-3). The motivation would have been because having a holographic image of the deceased allows for their loved ones to interact with a more tangible representation of the deceased.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beaulieu (US 10372162 B1) discloses a digital display grave marker having a marker body, a display screen, a CPU, an electronic memory, a battery, a solar panel, a USB port, and an arched top. However, it does not disclose a headphone jack port, a rectangular base, or a holographic projector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631